Cody Wofsy*                                    Alex Rate
American Civil Liberties Union                 Elizabeth K. Ehret
Foundation                                     American Civil Liberties Union of
39 Drumm Street                                Montana Foundation, Inc.
San Francisco, CA 94111                        P.O. Box 1968
(415) 343-0785                                 Missoula, MT 59806
cwofsy@aclu.org
                                               Telephone: (406) 204-0287
                                               ratea@aclumontana.org
Omar Jadwat*
American Civil Liberties Union
Foundation                                     Danielle Coffman
125 Broad St., 18th Floor                      Crowley Fleck, PLLP
New York, NY 10004                             1667 Whitefish Stage
(212) 549-2660                                 Kalispell, MT 59901
ojadwat@aclu.org                               Telephone: (406)752-6644
                                               dcoffman@crowleyfleck.com

                                               *Admitted Pro Hac Vice

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                         GREAT FALLS DIVISION
   ANA SUDA and MARTHA                         )
   HERNANDEZ,                                  )
                                               )  Civil Action No. CV-19-10-GF-
                       Plaintiffs,             )  BMM
         v.                                    )
                                               )
   UNITED STATES CUSTOMS AND                   )
   BORDER PROECTIO; CBP                        ) OPPOSITION TO THE UNITED
   COMMISSIONER KEVIN K.                       ) STATES’ MOTION TO DISMISS
   MCALEENAN, in his official                  )
   capacity; and CBP AGENT PAUL                )
   O’NEILL, in his official individual         )
   capacity; and JOHN DOES 1-25, in            )
   their individual and official capacities,   )
                                               )
                        Defendants.            )
                                               )
                                               )
                                       INTRODUCTION

       Plaintiffs Ana Suda and Martha Hernandez are United States citizens, and

bilingual members of Havre, Montana’s Latinx community.1 Havre is a small

town with a sizeable United States Customs and Border Protection (“CBP”)

presence. Like the rest of the country, Havre is also increasingly diverse in terms

of race, ethnicity, and language. The United States has no official language and

millions of Americans speak languages other than English—often as their first or

only language. For many Americans, like Plaintiffs, speaking another language is

an important way to remain connected to community, culture, and family. As

Judge Watters recently observed: “In a country as diverse as the United States, it is

common to encounter someone” who speaks a language other than English.

Hernandez v. Skinner, ___ F. Supp. 3d ___, 2019 WL 2290498, at *4 (D. Mont.

May 29, 2019).

       On May 16, 2018, a CBP agent singled out and detained Plaintiffs, citing

their decision to speak Spanish in public. Because that seizure was unsupported by

reasonable suspicion or probable cause, and because Plaintiffs were singled out

because of their race, the seizure violated Plaintiffs’ constitutional rights.




       1
           “Latinx” is a gender-neutral term sometimes used in lieu of Latino or
Latina.
                                                     2
Opposition to the United States’ Motion to Dismiss
       In its motion to dismiss on behalf of CBP and the official-capacity

defendants, the government does not disagree. Instead, it argues that the case

should be dismissed because Plaintiffs are unlikely to be harmed in a similar way

in the future, so they lack standing to seek prospective relief. That is wrong. As

numerous courts in this Circuit have recognized, arguments like the government’s

are generally misplaced and premature at this early stage in the litigation. At this

stage, Plaintiffs’ allegations supporting the likelihood of future harm must be

credited, and all inferences drawn in their favor. Indeed, in the course of discovery

Plaintiffs will pursue important evidence further demonstrating the potential future

harm, but that is currently in the government’s sole possession. And the

allegations in the Complaint amply support the serious threat of future harm.

Plaintiffs have been singled out by CBP twice already within a three-month period;

they have alleged a consistent pattern of similar such conduct by CBP in the area;

they need break no laws to be subject to another seizure; and Havre is a small town

where Latinx individuals like Plaintiffs are conspicuous. Accordingly, the

government’s motion should be denied.

                                        BACKGROUND

       The following facts are alleged in the Complaint and must be taken as true at

this stage. Plaintiffs Ana Suda and Martha Hernandez are U.S. citizens who live in

Havre, Montana. Complaint ¶¶ 16-17. They were both born in the United States


                                                     3
Opposition to the United States’ Motion to Dismiss
and grew up speaking Spanish. Id. ¶¶ 24-25. Like many Latinx-Americans,

speaking Spanish connects them with their identity and their community. Id.

¶¶ 26-28.

       Plaintiffs were illegally seized on May 16, 2018. While shopping at a

convenience store, they chatted together in Spanish. Id. ¶¶ 34-36. A CBP agent,

defendant Paul O’Neill, overheard Plaintiffs speaking Spanish, interrogated them

about their citizenship status, and demanded their identification. Id. ¶¶ 37-48.2

Agent O’Neill said, in a video recorded exchange, that he demanded their

identification because he heard them speaking Spanish. Id. ¶¶ 49-52. Agent

O’Neill’s supervisor later arrived. When Ms. Suda asked whether they would have

been seized if they were speaking French, the supervisor said “no, we don’t do

that.” Id. ¶¶ 60-61. Plaintiffs were detained for 40 minutes before they were

released. Id. ¶ 62.

       This incident was part of “a longstanding pattern of abusive seizures and

investigations by local CBP agents.” Id. ¶ 71. “In a series of events,” agents of the

local administrative CBP unit—known as the “Havre Sector”—“have targeted

Latinx individuals without justification, often based on their race.” Id. ¶ 73. One



       2
         As the government notes, Agent O’Neill’s name is misspelled in the
Complaint. There is no dispute that Agent O’Neill was the individual who
detained Plaintiffs on May 16. The Court granted a motion to amend the caption to
reflect the correct spelling. Doc. No. 34.
                                                     4
Opposition to the United States’ Motion to Dismiss
such incident led to a published Ninth Circuit opinion holding that CBP agents

illegally detained a group of men in Havre. Id. ¶ 74; United States v. Manzo-

Jurado, 457 F.3d 928 (9th Cir. 2006). In another incident, Agent O’Neill

interrogated an individual about her Mexican heritage at a social gathering.

Complaint ¶ 80.

       Perhaps most tellingly, Plaintiffs were themselves singled out just three

months before Agent O’Neill seized them. Id. ¶ 76. A Havre Sector agent noticed

them at a bar and texted photos of them to other agents with the message: “There

are two Mexicans at the bar.” Id. ¶ 77. Although he knew nothing about them

apart from their race, the agent would have seized them but for a fortuitous

circumstance: Plaintiffs were friends with the wife of one of the agents who

received the text, and her husband intervened. Id. ¶ 78.

                                     LEGAL STANDARD

       On a motion to dismiss, whether “under Rule 12(b)(6) or as a facial attack

on subject matter jurisdiction under Rule 12(b)(1), all factual allegations in [the

plaintiff’s] complaint are taken as true and all reasonable inferences are drawn in

his favor.” Pride v. Correa, 719 F.3d 1130, 1133 (9th Cir. 2013); see also id. at

1133 n.6 (distinguishing between facial and factual challenges under Rule

12(b)(1)). “[I]n order to survive a motion to dismiss, the ‘complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible


                                                     5
Opposition to the United States’ Motion to Dismiss
on its face,’” meaning that the Court “can draw a ‘reasonable inference’ from the

facts alleged that the defendant is liable for the misconduct alleged.” High

Country Paving, Inc. v. United Fire & Cas. Co., 365 F. Supp. 3d 1093, 1094-95

(D. Mont. 2019) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

                                          ARGUMENT

       As an initial matter, the government’s argument regarding damages against

the United States, its agencies, or the official capacity defendants, is misplaced.

Doc. No. 18 (“Br.”) at 7-8. Plaintiffs have sought damages only against the

individual capacity defendants, namely Defendant O’Neill and the Doe

Defendants. To the extent Plaintiffs’ Complaint might be read to assert such

damages against the United States, CBP, or defendants in their official capacities,

Plaintiffs have no objection to dismissal of only those damages claims. 3

       The only dispute raised by the government’s motion, then, is its argument

that Plaintiffs are not entitled to prospective relief. It argues that under City of Los

Angeles v. Lyons, 461 U.S. 95 (1983), and Hodgers-Durgin v. de la Vina, 199 F.3d

1037 (9th Cir. 1999) (en banc), Plaintiffs’ claims for injunctive and declaratory

relief should be dismissed. To prevail on a claim for an injunction, a plaintiff must



       3
        Plaintiffs note that they have submitted a notice of claim under the Federal
Tort Claims Act, and may amend their Complaint to add a claim under the Act
should the government deny the claim or fail to act on it within six months of its
submission, which will be August 21, 2019. See 28 U.S.C. § 2675(a).
                                                     6
Opposition to the United States’ Motion to Dismiss
demonstrate that she is “realistically threatened” with future harm. Ibrahim v.

Dep’t of Homeland Sec., 538 F.3d 1250, 1256 n.9 (9th Cir. 2008) (quoting

Armstrong v. Davis, 275 F.3d 849, 861 (9th Cir. 2001), abrogated on other

grounds by Johnson v. California, 543 U.S. 499 (2005)). But the government’s

argument for dismissal is wrong and misapprehends the proper standard at this

stage of the case.4

       On a motion to dismiss, the Court is “required . . . to presume the truth of

[Plaintiffs’] allegations and to construe all of the allegations in [their] favor.”

Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 971 (9th Cir.), cert. denied, 139

S. Ct. 640 (2018). This standard is critically different from that imposed at later

stages of a case. Where a plaintiff’s “claim is plausible—meaning something more

than ‘a sheer possibility,’ but less than a probability—the plaintiff’s failure to

prove the case on the pleadings does not warrant dismissal.” OSU Student All. v.

Ray, 699 F.3d 1053, 1078 (9th Cir. 2012) (quoting Iqbal, 556 U.S. at 678). That is

particularly true where a plaintiff lacks access to important evidence. See, e.g., id.



       4
         The government’s motion mixes the concepts of Article III standing and
entitlement to an injunction under principles of equity. See Hodgers-Durgin, 199
F.3d at 1041-42 (distinguishing the two concepts, assuming without deciding that
the plaintiffs had Article III standing, and holding they had failed to demonstrate
irreparable injury). It relies almost exclusively on Hodgers-Durgin, the holding of
which addressed equitable principles, but also suggests its motion is addressed to
lack of “standing.” Br. 8. Because at this stage Plaintiffs have alleged ample facts
to satisfy both requirements, the difference is beside the point.
                                                     7
Opposition to the United States’ Motion to Dismiss
at 1076 (“plaintiffs have no way of knowing, without discovery, who at [the

defendant University] devised the unwritten policy”).

       The procedural posture of this case is dispositive of Defendants’ motion.

Hodgers-Durgin, on which they almost exclusively rely, was decided at summary

judgment, after the plaintiffs had the opportunity to gather evidence through

discovery. Likewise, Lyons was an appeal from a preliminary injunction, and the

Court examined a developed record that included “affidavits, depositions, and

government records.” 461 U.S. at 99. Those cases concluded that the plaintiffs

had failed to demonstrate a likelihood of future harm. But a plaintiff “is not

required to demonstrate anything in order to survive a Rule 12(b)(6) motion to

dismiss.” OSU Student All., 699 F.3d at 1078 (internal quotation marks omitted).

“Rather, [she] only needs to allege sufficient factual matter, accepted as true, to

state a [plausible] claim to relief . . . .” Id.

       That standard is particularly important in assessing whether Plaintiffs are

“realistically threatened” with future harm—for purposes of both standing for

prospective relief and the equitable standard for an injunction. Ibrahim, 538 F.3d

at 1256 n.9. That inquiry is “highly fact-dependent.” Id. It calls for an

assessment, in the totality of the circumstances, of how likely future harm is—

which may turn on any number of circumstances. See, e.g., Friends of the Earth,

Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 184 (2000) (distinguishing


                                                     8
Opposition to the United States’ Motion to Dismiss
Lyons). Indeed, for that reason, the Ninth Circuit has emphasized the importance

of “district court findings on the likelihood of recurrent injury.” LaDuke v. Nelson,

762 F.2d 1318, 1324 (9th Cir. 1985), as amended, 796 F.2d 309 (9th Cir. 1986)

(distinguishing Lyons based on findings) (emphasis added). At the motion to

dismiss stage, of course, there are no facts yet to find, which is why allegations

must be credited and inferences drawn in Plaintiffs’ favor.

       Accordingly, courts routinely deny motion to dismiss arguments like the one

the government advances here. “District courts within this circuit have recognized

that Defendants’ arguments [based on Hodgers-Durgin and Lyons] are more

properly raised when courts have the benefit of an evidentiary record (such as on

summary judgment or upon an application for a preliminary injunction), rather

than at this early stage in the proceedings.” Melendres v. Maricopa Cnty., No. CV-

07-2513-PHX-GMS, 2009 WL 2707241, at *4 (D. Ariz. Aug. 24, 2009); see also,

e.g., Johnson v. Shasta Cnty., 83 F. Supp. 3d 918, 933-34 (E.D. Cal. 2015) (“It is

premature at the pleading stage to eliminate a potential remedy should plaintiffs

prevail in this litigation.”); Howard v. City of Vallejo, No. 13-1439, 2013 WL

6070494, at *7 (E.D.Cal. Nov. 13, 2013) (“plaintiffs’ claim for injunctive relief

must be resolved on an evidentiary record and not at the pleading stage”); Comm.

for Immigrant Rights of Sonoma Cnty. v. Cnty. of Sonoma, 644 F. Supp. 2d 1177,

1195 (N.D. Cal. 2009) (“Lyons was based on a full evidentiary record, not the


                                                     9
Opposition to the United States’ Motion to Dismiss
untested allegations of the complaint.”); Rodriguez v. California Highway Patrol,

89 F. Supp. 2d 1131, 1142 (N.D. Cal. 2000) (“Plaintiffs are entitled to discovery to

attempt to establish an evidentiary basis for their claims for injunctive relief.

After discovery, Defendants may attack Plaintiffs’ entitlement to injunctive relief

by a motion for summary judgment.”) (citation omitted); Bassette v. City of

Oakland, No. C-00-1645 JCS, 2000 WL 33376593, at *6 (N.D. Cal. Aug. 11,

2000) (“dismissal of Plaintiff’s claim for equitable relief is premature at this

stage”). The government’s motion should likewise be denied.

       Plaintiffs’ allegations, taken as true and in the light most favorable to them,

establish that they are “realistically threatened” with future harm. Ibrahim, 538

F.3d at 1256 n.9. At least four sets of circumstances lead to that conclusion:

Plaintiffs’ own past experiences; the similar experiences of others; the lack of any

unlawful conduct triggering Defendants’ actions; and the size and demographics of

Havre, Montana.

       1. Plaintiffs’ past experiences. The government does not deny that, taking

the allegations in the Complaint as true, Plaintiffs have already been subjected to

an unconstitutional seizure. Nor could it. The Complaint is clear that Agent

O’Neill detained Plaintiffs without reasonable suspicion or probable cause, and

with discriminatory purpose, in violation of the Fourth and Fifth Amendments.

“Past wrongs, though insufficient by themselves to grant standing, are ‘evidence


                                                     10
Opposition to the United States’ Motion to Dismiss
bearing on whether there is a real and immediate threat of repeated injury.’”

Davidson, 889 F.3d at 967 (quoting Lyons, 461 U.S. at 102). Thus, Plaintiffs’ past

detention supports the inference that they will be again illegally seized.

       Nor was that seizure an isolated incident. Just three months before Agent

O’Neill detained them, a CBP agent singled Plaintiffs out for immigration

enforcement based solely on their race. Complaint ¶¶ 76-79. Plaintiffs have thus

specifically alleged two similar incidents within a short period of time, further

supporting the likelihood of future injury. See Askins v. U.S. Dep’t of Homeland

Sec., No. 12-CV-2600 W (BLM), 2013 WL 5462296, *1, *7 (S.D. Cal. Sept. 30,

2013), on reconsideration in part, No. 12-CV-2600 W (BLM), 2015 WL

12434362, *7 (S.D. Cal. Jan. 29, 2015) (holding plaintiff who alleged “two

separate but similar incidents” had standing).5 By contrast, in Hodgers-Durgin the

evidence demonstrated that the Plaintiffs saw Border Patrol agents daily but had

been detained only once in a ten-year period. 199 F.3d at 1044.

       The government seeks to downplay the incident in the bar, asserting that the

fact that the CBP officer did not actually interrogate or seize Plaintiffs means they

cannot rely on this incident. But Plaintiffs have alleged that they would have been


       5
        The Ninth Circuit has warned that, “[i]n determining whether an injury is
similar, we ‘must be careful not to employ too narrow or technical an approach.
Rather, we must examine the questions realistically: we must reject the temptation
to parse too finely, and consider instead the context of the inquiry.’” Davidson,
889 F.3d at 967 (quoting Armstrong, 275 F.3d at 867).
                                                     11
Opposition to the United States’ Motion to Dismiss
detained except for the lucky circumstance of a personal relationship with the wife

of another agent. Complaint ¶ 78. Indeed, it is a commonsense inference—and

therefore one that this Court must draw—that the CBP agent’s text message

indicates that he would have engaged in immigration enforcement against

Plaintiffs absent the happenstance of Plaintiffs’ friend learning of the agent’s text

message. The government complains that Plaintiffs do not know for sure what the

agent would have done. Br. 15 (pointing out that this allegation was made “on

information and belief”).6 But investigating and testing such questions is what

discovery is for. At this stage, the inference Plaintiffs allege is warranted and their

allegations must be credited.

       The government also appears to argue that the bar incident was not itself a

legal violation because the agent did not end up taking enforcement action. Br. 15-

16. That misses the point. The agent was ready to do so, but for the intervention

of Plaintiffs’ friend, which is evidence that Plaintiffs are likely to be subjected to

similar encounters in the future.




       6
         The “plausibility standard . . . does not prevent a plaintiff from pleading
facts alleged upon information and belief where the facts are peculiarly within the
possession and control of the defendant or where the belief is based on factual
information that makes the inference of culpability plausible.” Soo Park v.
Thompson, 851 F.3d 910, 928 (9th Cir. 2017), cert. denied, 138 S. Ct. 642 (2018)
(alteration in original, internal quotation marks omitted).
                                                     12
Opposition to the United States’ Motion to Dismiss
       2. Similar experiences of other individuals. Plaintiffs have alleged that their

experiences are part of a larger “longstanding pattern of abusive seizures and

investigations by local CBP agents.” Complaint ¶ 71. Specifically, “[i]n a series

of events, Havre Sector agents have targeted Latinx individuals without

justification, often based on their race.” Id. ¶ 73. One such incident led to a

published Ninth Circuit opinion holding that CBP agents had illegally seized a

group of men in Havre. Id. ¶ 74; United States v. Manzo-Jurado, 457 F.3d 928

(9th Cir. 2006). That incident was strikingly similar, involving the same federal

agency, in the same small town, and rejected the observation of individuals

speaking Spanish as sufficient to justify a seizure. See 457 F.3d at 937. It is

unusual for any such incident to result in a published appellate decision; a

reasonable inference from the existence of this case is that other similar incidents

have occurred but have gone unreported. This pattern of misconduct makes it

more likely that Plaintiffs themselves will again be illegally singled out and seized.

       The government’s response to Plaintiffs’ assertions of CBP misconduct is a

non-starter. It asserts that allegations about harms inflicted on other people have

no bearing on Plaintiffs’ claim for injunctive relief. Br. 13. That view is illogical

and wrong. As noted above, the question here is one of probability—how likely or

unlikely is it that a plaintiff will be injured in the future? Plaintiffs may of course

point to widespread misconduct as evidence increasing the probability that they


                                                     13
Opposition to the United States’ Motion to Dismiss
themselves will be harmed. See, e.g., Armstrong, 275 F.3d at 861 (plaintiffs can

establish “that [an] injury is likely to recur” by showing “that the harm is part of a

pattern of officially sanctioned behavior”) (internal quotation marks omitted);

LaDuke, 762 F.2d at 1324 (emphasizing the district court’s finding that

“defendants engaged in a standard pattern” of misconduct); Melendres, 2009 WL

2707241, at *4 (collecting cases). Hodgers–Durgin did not hold otherwise; rather,

it merely held that the named plaintiffs, as to whom future harm was unlikely,

could not obtain an injunction based on the likelihood that other class members

would be harmed in the future. 199 F.3d at 1045; see also Melendres, 2009 WL

2707241, at *4 (distinguishing Hodgers–Durgin).

       Notably, the alleged pattern of misconduct is an aspect of cases like this one

in which discovery is particularly important. Apart from incidents available in the

public record, any individual plaintiff is unlikely to learn about other similar

seizures; the relevant records are likely to be in the sole possession of the

government. Under such circumstances, the rule requiring this Court to credit

Plaintiffs’ allegations and permit them to be tested in discovery is critical.7


       7
         Even beyond the consistent pattern of misconduct, the allegations in the
Complaint support an inference that the Havre sector has an official policy of
endorsing or encouraging such unlawful seizures. As noted, Plaintiffs have alleged
a consistent pattern of unlawful seizures. That consistency is evidence that
leadership in the Havre sector have directed or approved of such seizures. And
that inference is reinforced by Plaintiffs’ allegation that Agent O’Neill’s
supervisor, when asked whether Plaintiffs would have been detained if they were
                                                     14
Opposition to the United States’ Motion to Dismiss
       3. Lack of triggering illegal conduct. Another aspect of Plaintiffs’

allegations increasing the likelihood of future harm is the fact that no illegal

conduct by Plaintiffs is needed to trigger CBP’s unlawful actions. Courts

sometimes conclude that “standing is inappropriate where the future injury could

be inflicted only in the event of future illegal conduct by the plaintiff,” Armstrong,

275 F.3d at 865, because they “assume that [individuals] will conduct their

activities within the law,” Hodgers-Durgin, 199 F.3d at 1041. In Lyons, for

example, the Supreme Court rejected standing in part because it was speculative

that the plaintiff would be subjected to another traffic stop and arrested for

resisting arrest, setting him up to again be choked by police. 461 U.S. at 108.

       By contrast, Plaintiffs were doing absolutely nothing unlawful when they

were detained or when the CBP agent targeted them in the bar. That circumstance

weighs in favor of their likelihood of future harm, as a future seizure could occur

without any predicate illegal action on their part. See Armstrong, 275 F.3d at 866



speaking French instead of Spanish, responded “no, we don’t do that.” Complaint
¶ 61. The negative implication of that statement is that the Havre sector—“we”—
does do what Agent O’Neill in fact did, namely detain people based on speaking
Spanish. Such a policy would make Plaintiffs suffering future seizures even more
likely. See Hawkins v. Comparet-Cassani, 251 F.3d 1230, 1237 (9th Cir. 2001)
(formal policy makes future harm more likely); Melendres, 2009 WL 2707241, at
*4 (same, collecting cases). Because the existence of such a policy is a reasonable
inference from the alleged facts, Plaintiffs are entitled to it and to test in discovery
whether such a policy exists.

                                                     15
Opposition to the United States’ Motion to Dismiss
(relying on the fact that “plaintiffs need not engage in unlawful conduct to become

subject to the unlawful practices they seek to enjoin”); LaDuke, 762 F.2d at 1326

(“Unlike Lyons, [plaintiffs] do not have to induce a police encounter before the

possibility of injury can occur.”); see also Hodgers–Durgin, 199 F.3d at 1041

(distinguishing Lyons on this basis but declining to resolve Article III standing).

       4. Size and demographics of Havre. The specific circumstances of Havre

likewise make future harm more likely. Havre is a small town, with a population

of less than 10,000. Complaint ¶ 41. While Havre’s demographics are

increasingly diverse, and while it is not unusual for CBP agents to encounter U.S.

citizens speaking Spanish throughout Montana, Latinx individuals remain a

distinct minority. See id. at ¶ 6 (Montana statistics). And CBP has a significant

presence in Havre, as illustrated by the regional office located in Havre and the

various encounters with CBP noted in the Complaint. Id. at ¶ 72-80. These

circumstances mean that Plaintiffs, as Latinx residents of a small town, are likely

to be targeted by Havre sector CBP agents again.

       Again, the contrast with Lyons is instructive. There, the Court

acknowledged that “it may be that among the countless encounters between the

police and the citizens of a great city such as Los Angeles, there will be certain

instances in which strangleholds will be illegally applied.” Lyons, 461 U.S. at 108.

But the Court rejected as speculative the inference that, among all those encounters


                                                     16
Opposition to the United States’ Motion to Dismiss
in that “great city,” Lyons himself would be again subjected to a stranglehold. Id.

Here, Plaintiffs challenge misconduct in a small town with a large number of CBP

agents, and where Plaintiffs are conspicuous by nature of their race. To their

credit, and despite the actions of CBP, Plaintiffs are not going to altogether stop

speaking Spanish in public places. Those circumstances make future harm more

likely. Cf. Armstrong, 275 F.3d at 867 (“Our conclusion is bolstered by the fact

that a person with disabilities is more likely to be suspected of conduct that results

in the revocation of parole than other parolees.”).

       In sum, the various circumstances alleged in the Complaint establish a very

realistic threat that Plaintiffs will again be illegally seized by Havre Sector CBP

agents. At this early stage of the litigation, that is more than enough to reject the

government’s arguments and deny its motion to dismiss.8

                               CONCLUSION

       The government’s motion to dismiss should be denied.




       8
        As the government concedes, its arguments as to declaratory relief mirror
its arguments as to injunctive relief, Br. 17—and they fail for the same reasons.
And the government’s argument about the appropriate scope of a possible future
injunction, Br. 14, is plainly premature at this stage.
                                                     17
Opposition to the United States’ Motion to Dismiss
 Dated: June 14, 2019                                 Respectfully submitted,

                                                      /s/Cody Wofsy
                                                      Cody Wofsy*
                                                      American Civil Liberties Union
                                                      Foundation
                                                      39 Drumm Street
                                                      San Francisco, CA 94111
                                                      (415) 343-0785
                                                      cwofsy@aclu.org

                                                      Omar Jadwat*
                                                      American Civil Liberties Union
                                                      Foundation
                                                      125 Broad St., 18th Floor
                                                      New York, NY 10004
                                                      (212) 549-2660
                                                      ojadwat@aclu.org

                                                      /s/ Alex Rate
                                                      Alex Rate
                                                      Elizabeth K. Ehret
                                                      American Civil Liberties Union of
                                                      Montana Foundation, Inc.
                                                      P.O. Box 1968
                                                      Missoula, MT 59806
                                                      (406) 204-0287
                                                      ratea@aclumontana.org

                                                      Danielle Coffman
                                                      Crowley Fleck, PLLP
                                                      1667 Whitefish Stage
                                                      Kalispell, MT 59901
                                                      (406)752-6644
                                                      dcoffman@crowleyfleck.com

                                                      *Admitted Pro Hac Vice

                                                      Counsel for Plaintiffs



                                                     18
Opposition to the United States’ Motion to Dismiss
                               CERTIFICATE OF SERVICE

     I hereby certify that a true and accurate copy of the foregoing was served via
ECF on June 14, 2019, and directed to the following:

       VICTORIA L. FRANCIS
       Assistant U.S. Attorney
       2601 2nd Ave. North, Suite 3200
       Billings, MT 59101
       Phone: (406) 247-6101
       FAX: (406) 657-6058
       Email: victoria.francis@usdoj.gov

       CHAD C. SPRAKER
       Assistant U.S. Attorney
       901 Front Street, Suite 1100
       Helena, MT 59626
       Phone: (406) 457-5120
       FAX: (406) 457-5130
       Email: chad.spraker@usdoj.gov

       CORY R. LAIRD
       LANCE P. JASPER
       Reep Bell Laird & Jasper
       2955 Stockyard Road
       Missoula, MT 59808
       406-541-4100
       Fax: 541-4101
       Email: laird@westernmontanalaw.com, jasper@westernmontanalaw.com

       DATED this 14th day of June, 2019.

                                                          /s/ Cody Wofsy
                                                          Cody Wofsy*
                                                          American Civil Liberties Union
                                                          Foundation
                                                          39 Drumm Street
                                                          San Francisco, CA 94111
                                                          (415) 343-0785
                                                          cwofsy@aclu.org

                                                     19
Opposition to the United States’ Motion to Dismiss
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E), the attached brief is proportionately
spaced, has a typeface of 14 points and contains 3,970 words, excluding the
caption and certificates of service and compliance.

       DATED this 14th day of June, 2019.

                                                          /s/ Cody Wofsy
                                                          Cody Wofsy*
                                                          American Civil Liberties Union
                                                          Foundation
                                                          39 Drumm Street
                                                          San Francisco, CA 94111
                                                          (415) 343-0785
                                                          cwofsy@aclu.org




                                                     20
Opposition to the United States’ Motion to Dismiss
